Citation Nr: 0334075	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a rectal abscess. 

2.  Entitlement to service connection for urinary 
incontinence secondary to residuals of a rectal abscess.

3.  Entitlement to service connection for fecal incontinence 
secondary to residuals of a rectal abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1971 to 
August 1977.

This appeal arises from September 1998 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, that inter alia granted 
service connection for chronic pain syndrome from a previous 
rectal abscess and assigned a 10 percent rating effective 
from September 11, 1997, and denied entitlement to non-
service-connected pension benefits.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of those two claims.  The RO later granted pension 
benefits.  The veteran has also appealed for secondary 
service connection for urinary and fecal incontinence, which 
were denied as not well grounded by letter of August 1, 2000.  

The veteran testified before an RO hearing officer in October 
1999.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.

On October 23, 2003, the RO issued a statement of the case 
(SOC) addressing additional claims arising under 38 U.S.C.A. 
§ 1151.  As no VA Form 9 (or equivalent) is of record, the 
Board lacks jurisdiction to address these claims at this 
time.  This remand does not preclude consideration of these 
claims in the event a timely appeal is received.


REMAND

The RO has rated service-connected residuals of a surgically 
removed rectal abscess under a diagnostic code for skin 
scars.  Since issuance of the most recent (June 2002) 
supplemental statement of the case (SSOC) addressing the 
issue, the rating schedule for skin scars was revised.  See 
38 C.F.R. § 4.118 (effective August 30, 2002).  This remand 
is necessary so that the revised rating schedule can be 
considered and the claim can be readjudicated under both the 
former and the revised versions of the rating schedule.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

According to a January 5, 2000, VA rectal compensation and 
pension examination report, the examiner recommended a 
special surgical consultation to determine the origin of 
rectal pain.  The claims file reflects that the veteran 
failed to report for a consultation scheduled for January 20, 
2000; however, the veteran claimed that he received no notice 
of that appointment and that he was at the VA medical center 
on that date and no one mentioned the appointment.  See VA 
Form 9, May 4, 2001.  

A note in the claims file reflects that two letters were sent 
to the veteran informing him that the special consultation 
was rescheduled for March 14th (year not given), and that he 
failed to report; however, neither notice letter is 
associated with the claims file.  The duty to assist requires 
further examination by a specialist, when recommended by VA's 
own physician.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Thus, the special surgical consultation (concerning the cause 
of fecal and urinary incontinence, if present) should be 
rescheduled and a copy of the appointment notice should be 
associated with the claims file.  

The claims file further reflects that on February 12, 2002, 
the veteran failed to report for two VA compensation and 
pension examinations; however, no notice letter is of record.  
Thus, those examinations should be rescheduled and a copy of 
the notice of the appointment(s) should be associated with 
the claims file.  

The above-mentioned October 2003 statement of the case 
indicates that the veteran needs to file a VA Form 9 to 
complete his appeal as to secondary service connection for 
fecal and urinary incontinence.  The Board notes that the 
Form 9 received in May 2001 is sufficient under § 7(a) of the 
VCAA.  A new appeal is not necessary as to these issues.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
his representative that notwithstanding the information 
previously provided, a full year is allowed to respond to any 
VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since January 2000.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be provided with a 
copy of the revised rating schedule for 
skin scars and offered an opportunity to 
respond.  If further evaluation of the 
scars is necessary, an appropriate 
examination should be scheduled prior to 
readjudication.  

4.  The RO should reschedule the VA 
compensation examination and the special 
consultation to identify all pathology 
resulting from the surgery for multiple 
rectal abscesses, especially whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
such disease and surgery have caused or 
aggravated fecal and urinary 
incontinence.  A copy of the appointment 
notices should be associated with the 
claims file.  

5.  Following the above development, the 
RO should again review the record and re-
adjudicate the claims for a higher 
initial rating for residuals of a rectal 
abscess, and secondary service connection 
for fecal and urinary incontinence.  

6.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



